UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6285



MICHAEL G. KESELICA,

                                           Petitioner - Appellant,

          versus


J.   MICHAEL   STOUFFER,   Warden,  Maryland
Correction Training Center; ATTORNEY GENERAL
OF THE COMMONWEALTH OF VIRGINIA,

                                          Respondents - Appellees.


                            No. 07-6350



MICHAEL G. KESELICA,

                                           Petitioner - Appellant,

          versus


J.   MICHAEL   STOUFFER,   Warden,  Maryland
Correction Training Center; ATTORNEY GENERAL
OF THE COMMONWEALTH OF VIRGINIA,

                                          Respondents - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:02-cv-00575)


Submitted: July 19, 2007                    Decided:   July 24, 2007
Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael G. Keselica, Appellant Pro Se.       Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Michael   G.   Keselica    seeks   to    appeal   the   magistrate

judge’s orders denying his Fed. R. Civ. P. 60(b) motions for

reconsideration of the district court’s order denying relief on his

motion to reopen his 28 U.S.C. § 2254 (2000) proceeding and the

order denying the first Rule 60(b) motion.*              The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).         A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).   We have independently reviewed the record and

conclude   that   Keselica   has     not   made    the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.   We dispense with oral argument because the facts and




     *
      The parties consented to jurisdiction of the magistrate
judge.

                                   - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -